 
ASSET PURCHASE AGREEMENT
 
 
THIS AGREEMENT (the “Agreement”) is made as of this 15th day of February, 2008.
 
BETWEEN:
 
SILVER RESERVE CORP., a company incorporated under the laws of the State of
Delaware
 
(hereinafter referred to as the “Purchaser”)
 
AND:
 
ROGER HALL
 
(hereinafter to as the “Vendor”)


 
WHEREAS the Purchaser wishes to purchase certain mineral claims (the “Claims”)
in the County of NYE, State of Nevada, from the Vendor;
 
WHEREAS the Vendor is prepared to sell Claims to the Purchaser, as described in
Schedule ‘A’ attached hereto;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and subject to the terms and conditions hereafter set out, the parties
hereto agree as follows:
 
1.  PURCHASE AND SALE
 
1.01  The Vendor hereby sells and transfers to the Purchaser, and the Purchaser
hereby buys and accepts from the Vendor, all of the Vendor’s right, title and
interest in and to the Claims in consideration of the sum of $5,000.00 Dollars
payable in cash and 175,000 common shares in the capital of the Purchaser (the
“Shares”), to be paid and delivered to the Vendors on closing.
 
2.     CLOSING DATE
 
2.01  In this Agreement, “Closing Date” means February 20, 2008, or such other
date as may be agreed to by the parties hereto.
 
3

--------------------------------------------------------------------------------


 
3.  TRANSFER OF TITLE
 
3.01  On the Closing Date, the Vendor shall deliver to the Purchaser a
recordable Bills of Sale or other applicable conveyancing documentation
sufficient to affect the transfer of a 100% interest in and to the Claims to the
Purchaser. Vendor agrees to execute such further documentation as may be
necessary or desirable to evidence such transfer of title and/or to record such
transfer in appropriate registries, at the request of Purchaser.
 
4.  RIGHT OF ENTRY
 
4.01  The Purchaser, its servants, agents and workmen and any persons duly
authorized by the Purchaser following execution of this Agreement, shall have
the exclusive right to enter upon and take possession of and prospect, explore
and develop the Claims in such manner as the Purchaser in its sole discretion
may deem advisable.
 
5.  REPRESENTATIONS AND WARRANTIES OF THE VENDORS
 
5.01  The Vendor hereby represents and warrants to the Purchaser that:
 

 
(a)
he has the power and authority to enter into this Agreement;

 

 
(b)
immediately prior to the closing of this Agreement he is the beneficial owner of
100% interest in and to the Claims and the Claims are not subject to any liens
or encumbrances of any kind whatsoever;

 

 
(c)
the Claims have been validly located and are now duly recorded and in good
standing substantially in accordance with the laws in effect in the jurisdiction
in which they are situated;

 

 
(d)
the entering into this Agreement does not conflict with any applicable law nor
does it conflict with, or result in a breach of or accelerate the performance
required by, any contract or other commitment to which he is a party or by which
he is bound;

 

 
(e)
he has the exclusive right to enter into this Agreement and all necessary
authority to assign to the Purchaser all of his right, title and interest in and
to the Claims in accordance with the terms and conditions of this Agreement;

 

 
(f)
the Claims are free and clear of all liens and encumbrances and are in good
standing with the United States Department of the Interior - Bureau of Land
Management until August 31, 2008;

 

 
(g)
there are no outstanding or, to the best of the Vendor’s information, knowledge
and belief, proposed, threatened or contemplated actions or suits which, if
successful, would or could affect the market value or ownership of the Claims or
any portion thereof;


4

--------------------------------------------------------------------------------


 

 
(h)
conditions on and relating to the Claims are in compliance with all applicable
laws, regulations and orders relating to environmental matters, including, but
not limited to, waste disposal and storage and Vendor is not aware of any
conditions with respect to the Claims that could give rise to environmental
claims that would impair the Purchaser’s development of the Claims;

 

 
(i)
there are no reclamation liabilities to be carried out in the future,
outstanding work orders or actions required to be taken relating to the Claims
or the condition of the Claims, or any operations that have been carried out
thereon;

 

 
(j)
on the Closing Date the Vendor will deliver to the Purchaser copies of all
reports, maps and other documents and or materials relating to the Claims in the
Vendor’s possession;

 

 
(k)
the Vendor has had an opportunity to obtain and has obtained a general and
complete understanding satisfactory to it of the Purchaser, its affiliates and
their services, potential assets, finances, and manner of doing business
sufficient to permit it to evaluate (i) the Purchaser and its prospects and (ii)
the risks and merits of accepting the Shares as partial payment for the Claims;

 

 
(l)
the Vendor acknowledges that the Share certificate shall be legended with a
legend substantially in the following form:

 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITY UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND QUALIFICATION UNDER ANY APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS. ANY PURPORTED TRANSFER OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IN ANY MANNER WHICH IS IN VIOLATION OF THE
FOREGOING LIMITATIONS IS INVALID AND THE COMPANY WILL NOT TRANSFER SUCH
INVALIDLY TRANSFERRED SECURITY ON THE BOOKS OF THE COMPANY.

5

--------------------------------------------------------------------------------


 
5.02  The representations and warranties hereinbefore set out are conditions
upon which the Purchaser has relied in entering into this Agreement and shall
survive the Closing Date by a period of 24 months, except that the
representation and warranty of Vendor pursuant to Sections 5.01 (b), (c), (d),
(e) and (f) shall survive indefinitely. The Vendor hereby indemnifies and saves
the Purchaser harmless from all loss, damage, costs, actions and suits arising
out of or in connection with any breach of any representation or warranty made
by it and contained in this Agreement.
 
6.     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
6.01  The Purchaser represents and warrants to the Vendor that:
 

 
(a)
it has full corporate power and authority to enter into this Agreement and the
entering into of this Agreement does not conflict with any applicable laws or
with its charter documents nor does it conflict with, or result in a breach of,
or accelerate the performance required by any contract or other commitment to
which it is party or by which it is bound;

 

 
(b)
the shares to be delivered to the Vendor upon the Closing Date will be duly and
validly authorized and issued and non-assessable.

 
6.02     The representations and warranties hereinbefore set out are conditions
upon which the Vendor have relied on entering into this Agreement and shall
survive the Closing Date. The Purchaser hereby indemnifies and saves the Vendor
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation or warranty made by it and
contained in this Agreement.
 
7.  INDEPENDENT ACTIVITIES
 
7.01  No joint venture is created by this Agreement. Except as expressly
provided herein, each party shall have the free and unrestricted right to
independently engage in and receive the full benefit of any and all business
endeavours of any sort whatsoever, whether or not competitive with the
endeavours contemplated herein without consulting the other or inviting or
allowing the other to participate therein. No party shall be under any fiduciary
or other duty to the other which will prevent it from engaging in or enjoying
the benefits of competing endeavours within the general scope of the endeavours
contemplated herein. The legal doctrines of "corporate opportunity" sometimes
applied to persons engaged in a joint venture or having fiduciary status shall
not apply in the case of any party. In particular, without limiting the
foregoing, no party shall have an obligation to any other party as to:
 

 
(a)
any opportunity to acquire, explore and develop any mining property, interest or
right presently owned by it or offered to it outside of the Claims at any time;
and


6

--------------------------------------------------------------------------------


 

 
(b)
the erection of any mining plant, mill, smelter or refinery, whether or not such
mining plant, mill, smelter or refinery treats ores or concentrates from the
Claims.

 
8.  CONFIDENTIALITY OF INFORMATION
 
8.01  The parties hereto shall, subject to the exceptions set out hereinafter,
treat all data, reports, records and other information relating to this
agreement and the Claims as confidential. While this Agreement is in effect and
prior to closing, no party hereto shall, without the express written consent of
the other, disclose to any third party any information concerning the results of
the operations hereunder nor issue any press releases concerning this Agreement
or its exploration operations except where such disclosure is mandatory under
the law or is deemed necessary by the disclosing party's counsel for the
satisfaction by the disclosing party of its obligations under applicable
securities law, and the disclosing party has, prior to the public disclosure,
given the non-disclosing parties a draft copy of the disclosure.
 
9.  ARBITRATION


9.01  Any controversy between the parties hereto involving any claim arising out
of or relating to this Agreement, will be submitted to and be settled by final
and binding arbitration in Las Vegas, Nevada, in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association
(the “AAA”), and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Such arbitration shall be
conducted by three (3) arbitrators chosen by the Vendor and the Purchaser, or
failing such agreement, an arbitrator experienced in the sale of similar mineral
assets appointed by the AAA. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all party witnesses, and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with the Nevada Code of Civil
Procedure, the arbitrator(s) shall be required to provide in writing to the
parties the basis for the award or order of such arbitrator(s), and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings.
 
10.  NOTICES
 
10.01  Any notice, election, consent or other writing required or permitted to
be given hereunder shall be deemed to be sufficiently given if delivered or if
mailed by registered air mail or by fax, addressed as follows:

7

--------------------------------------------------------------------------------



In the case of the Vendor:


Roger Hall
HC 73, Box 36
Franklin, West Virginia
26807
 
In the case of the Purchaser:


Silver Reserve Corp.
1226 White Oaks Blvd., Suite 10A
Oakville, Ontario
Canada L6H 2B9
Fax #905-845-1839
Attention: Stafford Kelley
 
 
and any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the tenth business
day following the date of mailing, or, if faxed, on the next succeeding day
following the faxing thereof PROVIDED HOWEVER that during the period of any
postal interruption in either the country of mailing or the country of delivery,
any notice given hereunder by mail shall be deemed to have been given only as of
the date of actual delivery of the same. Any party may from time to time by
notice in writing change its address for the purpose of this paragraph.
 
11.  GENERAL TERMS AND CONDITIONS
 
11.01  The parties hereto hereby covenant and agree that they will execute such
further agreements, conveyances and assurances as may be requisite, or which
counsel for the parties may deem necessary to effectually carry out the intent
of this Agreement.
 
11.02  This Agreement shall represent the entire understanding between the
parties with respect to the Claims. No representations or inducements have been
made save as herein set forth. No changes, alterations, or modifications of this
Agreement shall be binding upon any party until and unless an amendment to this
Agreement or a memorandum in writing to such effect shall have been signed by
all parties hereto.
 
11.03  The titles to the articles to this Agreement shall not be deemed to form
part of this Agreement but shall be regarded as having been used for convenience
of reference only.
 
11.04  The Schedule to this Agreement shall be construed with and as an integral
part of this Agreement to the same extent as if they were set forth verbatim
herein.
 
11.05  This Agreement shall be governed by and interpreted in accordance with
the laws in effect in the State of Delaware.

8

--------------------------------------------------------------------------------


 
11.06  This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
 
11.07     This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing facsimile signature of a party shall constitute a valid
and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.
 
11.08  Time shall be of the essence of this Agreement.


 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.






SILVER RESERVE CORP.




By: /s/ Stafford Kelley                                               


Its:




/s/ Roger Hall                                                              
ROGER HALL

9

--------------------------------------------------------------------------------


 
SCHEDULE A
 

--------------------------------------------------------------------------------

 
THE “CLAIMS”




Claim Name
Claim Number
 
Gold Point
GP 1-14
 
NMC0975797 -
NMC0975810



10

--------------------------------------------------------------------------------



